DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This Action is in response to Applicant’s amendment filed August 17, 2022. Claims 1-7 and 9-14 are still pending in the present application. This Action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2014/0282257, hereinafter Nixon) in view of Brophy et al. (US 2016/0330285, hereinafter Brophy).
Regarding claim 1, Nixon teaches a method of managing a building automation environment, the method comprising: 
determining coordinates of a {wearable} device and an associated wearer in the building automation environment (As the first user moves around the plant, a context awareness routine executing at the tablet receives data from various sensors and receivers in the tablet device (e.g., an NFC or RFID transceiver). The sensors and receivers detect devices, equipment, and/or tags proximate to the tablet. In other embodiments, the tablet may have a GPS receiver for receiving location data and may upload the location data to the server – [0078]); 
rendering a representative view of a portion of the building automation environment based on the determined coordinates and an environment map associated with the building automation environment, wherein the representative view includes a multi-dimensional view of the portion of the building automation environment (the routine may identify the tablet's location or proximity to certain devices and cause the tablet to display for the first user a process plant overview map/graphic, zoomed into the general location of the first user and tablet. As the first user moves through the plant, the plant map display may dynamically change to focus on the area of the map corresponding to the tablet's location – [0078] The tablet may further display various process data or alarms as the first user walks through the plant 10. For example, the first user may pass a pump, causing the tablet to display operational data, graphics, and alarms pertaining to the pump – [0080]. The map may display the mobile operator's position from an overhead view, or in a three-dimensional perspective view – [0265]) and wherein the portion includes one or more devices in the building automation environment (The tablet may further display various process data or alarms as the first user walks through the plant 10. For example, the first user may pass a pump, causing the tablet to display operational data, graphics, and alarms pertaining to the pump – [0080]); 
retrieving operation parameters associated with the one or more devices (the server 150 may communicate with one or more other nodes on the process control network 100 and may determine the display data and/or process data to transmit to the UI device 112 – [0056]. The routine may transmit the pump data to the tablet, resulting in the tablet rendering graphics and providing graphics, parameters, and/or alarms pertaining to the pump – [0080]. It is understood the server retrieves pump data from the pump the same manner indicated in paragraph [0056] above) {including establishing a communication channel using building communication protocol between the wearable device and the one or more devices, wherein the building communication protocol include at least one of Building Automation and Control network (BACnet), Modbus, Local Operating Network (Lonwork) and Digital Addressable Lighting Interface (DALI) protocol}; 
and 
modifying operation parameters of the portion of the building automation environment through one of gesture-based and voice-based input captured by the wearable device and transmitted to one or more devices using the communication channel (the first user may realize that the pump is malfunctioning. The first user may interact with a pump graphic or menu depicted at the tablet display, and may touch the tablet display at the graphic location, the graphic representing a shut-off command. The tablet may detect the first user input (e.g., capacitive touch input) and generate corresponding input data. The tablet may then transmit the input data to the server, which receives the input data transmits a shut-down signal to the controller that controls the pump – [0081]).
Nixon discloses a tablet in above cited paragraphs but is not clear whether tablet can be a wearable device. However, Nixon discloses various forms of the UI device including wearable device being a watch and a headset with heads-up display. Further, the Examiner submits that it is well known in the art that, in working environments, portable computers have been known to includes straps so users can wear them to prevent drop and increase user’s safety.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features of wearable device in Nixon to prevent accidental drops and increase user’s safety.
Nixon fails to teach including establishing a communication channel using building communication protocol between the wearable device and the one or more devices, wherein the building communication protocol include at least one of Building Automation and Control network (BACnet), Modbus, Local Operating Network (Lonwork) and Digital Addressable Lighting Interface (DALI) protocol.
However, Brophy teaches including establishing a communication channel using building communication protocol between the wearable device and the one or more devices, wherein the building communication protocol include at least one of Building Automation and Control network (BACnet), Modbus, Local Operating Network (Lonwork) and Digital Addressable Lighting Interface (DALI) protocol (if the device controller 502 is coupled to an SA bus, the user device 522, 524 can access all BMS devices 514 coupled to the SA bus 524. This can allow the user device 522, 524 direct access to a JSON or BACnet backbone via the integrated wireless network processor chip 504 on the device controller 502… the user device 522, 524 is configured to access and control one or more of the BMS devices 514 using an application installed on the user device 522, 524 which provides a user interface for reading and writing to the BMS devices 514 and/or device controller 502 – [0075], FIG. 5. “Direct access to BACnet backbone… provides a user interface for reading and writing to the BMS devices 514” indicate a communication channel with BMS device using BACnet protocol).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features as taught by Brophy in Nixon to reduce complexity of configuring the automation and control network.
Regarding claim 4, Nixon in view of Brophy teaches claim 1 and further teaches wherein determining coordinates of the wearable device and the associated wearer in the building automation environment comprises: mapping relative coordinates of the wearable device to predetermined coordinates of the building automation environment (highlighting an area of the process plant in which the second UI device 112 is located; displaying information about a particular device within a predetermined distance of the second UI device 112 – [0203]); and validating the mapping of the relative coordinates of the wearable device based on a scannable input to the wearable device, wherein the scannable input is provided at a predetermined location in the building automation environment (the GPS receiver 832 is not the only source of information that can provide an anchor point for use in combination with the IPS 834. Any of the context ID devices 2402 may also cooperate with the UI device 112 to determine an anchor point. For example, as the operator crosses the boundary between the outdoor and indoor environments, a context ID device 2402 at the threshold (e.g., an NFC device on a door frame) may communicate with the UI device 112 to establish the position of the UI device 112 and provide an anchor point. As another example, the operator may use the UI device 112 to scan or otherwise interact with a context ID device 2402 (e.g., an RFID tag, an NFC chip, a barcode, etc.) at any known, fixed position in the process plant (e.g., on a process device, near a particular plant area, etc.) to provide an anchor point – [0284]. The UI device 112 may use the anchor point and information provided by the IPS 834 to depict on the display of the UI device 112 the location of the UI device 112 in the process plant or other environment – [0285]).
Regarding claim 10, Nixon in view of Brophy teaches claim 1 and further teaches further comprising: determining an optimal route from the coordinates of the wearable device to a predetermined portion of the building automation environment; and guiding the wearer to the predetermined portion of the building automation environment by rendering suggestive directions indicating the optimal route (The routine may determine a route for the first user that allows the user to efficiently visit at least some of the assets that need monitoring or servicing – [0077] The routine may determine a route for the first user that allows the user to efficiently visit at least some of the assets that need monitoring or servicing – [0079]).
Regarding claim 11, Nixon teaches a wearable device (UI device includes wearable device – FIG. 9B, [0137]) for managing a building automation environment, the device comprising: a processing unit; and a memory unit coupled to the processing unit, the memory unit comprising an augmented awareness-based management module configured for performing a method of managing a building automation environment (FIG. 8, [0118]), the method comprising: 
determining coordinates of a {wearable} device and an associated wearer in the building automation environment (As the first user moves around the plant, a context awareness routine executing at the tablet receives data from various sensors and receivers in the tablet device (e.g., an NFC or RFID transceiver). The sensors and receivers detect devices, equipment, and/or tags proximate to the tablet. In other embodiments, the tablet may have a GPS receiver for receiving location data and may upload the location data to the server – [0078]); 
rendering a representative view of a portion of the building automation environment based on the determined coordinates and an environment map associated with the building automation environment, wherein the representative view includes a multi-dimensional view of the portion of the building automation environment and wherein the portion includes one or more devices in the building automation environment (the routine may identify the tablet's location or proximity to certain devices and cause the tablet to display for the first user a process plant overview map/graphic, zoomed into the general location of the first user and tablet. As the first user moves through the plant, the plant map display may dynamically change to focus on the area of the map corresponding to the tablet's location – [0078] The tablet may further display various process data or alarms as the first user walks through the plant 10. For example, the first user may pass a pump, causing the tablet to display operational data, graphics, and alarms pertaining to the pump – [0080]. The map may display the mobile operator's position from an overhead view, or in a three-dimensional perspective view – [0265]); and 
retrieving operation parameters associated with the one or more devices (the server 150 may communicate with one or more other nodes on the process control network 100 and may determine the display data and/or process data to transmit to the UI device 112 – [0056]. The routine may transmit the pump data to the tablet, resulting in the tablet rendering graphics and providing graphics, parameters, and/or alarms pertaining to the pump – [0080]. It is understood the server retrieves pump data from the pump the same manner indicated in paragraph [0056] above) {including establishing a communication channel using building communication protocol between the wearable device and the one or more devices, wherein the building communication protocol include at least one of Building Automation and Control network (BACnet), Modbus, Local Operating Network (Lonwork) and Digital Addressable Lighting Interface (DALI) protocol}; and
modifying operation parameters of the portion of the building automation environment through one of gesture-based and voice-based input captured by the wearable device and transmitted to the one or more devices using the communication channel (the first user may realize that the pump is malfunctioning. The first user may interact with a pump graphic or menu depicted at the tablet display, and may touch the tablet display at the graphic location, the graphic representing a shut-off command. The tablet may detect the first user input (e.g., capacitive touch input) and generate corresponding input data. The tablet may then transmit the input data to the server, which receives the input data transmits a shut-down signal to the controller that controls the pump – [0081]).
Nixon discloses a tablet in above cited paragraphs but is not clear whether tablet can be a wearable device. However, Nixon discloses various forms of the UI device including wearable device being a watch and a headset with heads-up display. Further, the Examiner submits that it is well known in the art that, in working environments, portable computers have been known to includes straps so users can wear them to prevent drop and increase user’s safety.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features of wearable device in Nixon to prevent accidental drops and increase user’s safety.
Nixon fails to teach including establishing a communication channel using building communication protocol between the wearable device and the one or more devices, wherein the building communication protocol include at least one of Building Automation and Control network (BACnet), Modbus, Local Operating Network (Lonwork) and Digital Addressable Lighting Interface (DALI) protocol.
However, Brophy teaches including establishing a communication channel using building communication protocol between the wearable device and the one or more devices, wherein the building communication protocol include at least one of Building Automation and Control network (BACnet), Modbus, Local Operating Network (Lonwork) and Digital Addressable Lighting Interface (DALI) protocol (if the device controller 502 is coupled to an SA bus, the user device 522, 524 can access all BMS devices 514 coupled to the SA bus 524. This can allow the user device 522, 524 direct access to a JSON or BACnet backbone via the integrated wireless network processor chip 504 on the device controller 502… the user device 522, 524 is configured to access and control one or more of the BMS devices 514 using an application installed on the user device 522, 524 which provides a user interface for reading and writing to the BMS devices 514 and/or device controller 502 – [0075], FIG. 5. “Direct access to BACnet backbone… provides a user interface for reading and writing to the BMS devices 514” indicate a communication channel with BMS device using BACnet protocol).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features as taught by Brophy in Nixon to reduce complexity of configuring the automation and control network.
Regarding claim 12, Nixon in view of Brophy teaches claim 11 and further comprising a communication unit operable to communicate with a remote server, wherein the processing unit is coupled to the communication unit (a context awareness routine executing at the tablet receives data from various sensors and receivers in the tablet device (e.g., an NFC or RFID transceiver). The sensors and receivers detect devices, equipment, and/or tags proximate to the tablet. In other embodiments, the tablet may have a GPS receiver for receiving location data and may upload the location data to the server – [0078]).
Regarding claim 13, Nixon teaches a system comprising: one or more servers located remote from a building automation environment (server 150 – FIG. 12A); one or more sensors communicatively coupled to the one or more servers (the context ID device 2402b may be an RFID scanner and the UI device 112 may include an RFID tag. In such an embodiment, the context ID device 2402b identifies the UI device 112 when the UI device 112 enters the range of the context ID device 2402b (e.g., when the user enters the area 2510). After identifying the UI device 112, the context ID device 2402b may communicate with the UI device 112 (e.g., using the process control network 100; using another network such as a personal area network; or using a display) and transmit the unique identifier to the UI device 112 or to the server 150 – [0260]); and one or more wearable devices communicatively coupled to the one or more servers (FIG. 12A, [0169]); wherein the one or more servers comprise computer readable instructions, which when executed by the one or more servers cause the one or more servers to perform a method of managing a building automation environment, the method comprising: 
determining coordinates of a {wearable} device and an associated wearer in the building automation environment (As the first user moves around the plant, a context awareness routine executing at the tablet receives data from various sensors and receivers in the tablet device (e.g., an NFC or RFID transceiver). The sensors and receivers detect devices, equipment, and/or tags proximate to the tablet. In other embodiments, the tablet may have a GPS receiver for receiving location data and may upload the location data to the server – [0078]); 
rendering a representative view of a portion of the building automation environment based on the determined coordinates and an environment map associated with the building automation environment, wherein the representative view includes a multi-dimensional view of the portion of the building automation environment (As the first user moves around the plant, a context awareness routine executing at the tablet receives data from various sensors and receivers in the tablet device (e.g., an NFC or RFID transceiver). The sensors and receivers detect devices, equipment, and/or tags proximate to the tablet. In other embodiments, the tablet may have a GPS receiver for receiving location data and may upload the location data to the server so that the routine may execute with an awareness of the user's location. In any event, the routine may identify the tablet's location or proximity to certain devices and cause the tablet to display for the first user a process plant overview map/graphic, zoomed into the general location of the first user and tablet. As the first user moves through the plant, the plant map display may dynamically change to focus on the area of the map corresponding to the tablet's location – [0078]. The tablet may further display various process data or alarms as the first user walks through the plant 10. For example, the first user may pass a pump, causing the tablet to display operational data, graphics, and alarms pertaining to the pump – [0080]. The map may display the mobile operator's position from an overhead view, or in a three-dimensional perspective view – [0265]. The server 150 shown in FIG. 1A may execute the context and/or location awareness routine – [0242]. ) and wherein the portion includes one or more devices in the building automation environment (The tablet may further display various process data or alarms as the first user walks through the plant 10. For example, the first user may pass a pump, causing the tablet to display operational data, graphics, and alarms pertaining to the pump – [0080]); and 
retrieving operation parameters associated with the one or more devices (the server 150 may communicate with one or more other nodes on the process control network 100 and may determine the display data and/or process data to transmit to the UI device 112 – [0056]. The routine may transmit the pump data to the tablet, resulting in the tablet rendering graphics and providing graphics, parameters, and/or alarms pertaining to the pump – [0080]. It is understood the server retrieves pump data from the pump the same manner indicated in paragraph [0056] above) {including establishing a communication channel using building communication protocol between the wearable device and the one or more devices, wherein the building communication protocol include at least one of Building Automation and Control network (BACnet), Modbus, Local Operating Network (Lonwork) and Digital Addressable Lighting Interface (DALI) protocol};
modifying operation parameters of the portion of the building automation environment through one of gesture-based and voice-based input captured by the wearable device and transmitted to one or more devices using the communication channel (the first user may realize that the pump is malfunctioning. The first user may interact with a pump graphic or menu depicted at the tablet display, and may touch the tablet display at the graphic location, the graphic representing a shut-off command. The tablet may detect the first user input (e.g., capacitive touch input) and generate corresponding input data. The tablet may then transmit the input data to the server, which receives the input data transmits a shut-down signal to the controller that controls the pump – [0081]).
Nixon discloses a tablet in above cited paragraphs but is not clear whether tablet can be a wearable device. However, Nixon discloses various forms of the UI device including wearable device being a watch and a headset with heads-up display. Further, the Examiner submits that it is well known in the art that, in working environments, portable computers have been known to includes straps so users can wear them to prevent drop and increase user’s safety.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features of wearable device in Nixon to prevent accidental drops and increase user’s safety.
Nixon fails to teach including establishing a communication channel using building communication protocol between the wearable device and the one or more devices, wherein the building communication protocol include at least one of Building Automation and Control network (BACnet), Modbus, Local Operating Network (Lonwork) and Digital Addressable Lighting Interface (DALI) protocol.
However, Brophy teaches including establishing a communication channel using building communication protocol between the wearable device and the one or more devices, wherein the building communication protocol include at least one of Building Automation and Control network (BACnet), Modbus, Local Operating Network (Lonwork) and Digital Addressable Lighting Interface (DALI) protocol (if the device controller 502 is coupled to an SA bus, the user device 522, 524 can access all BMS devices 514 coupled to the SA bus 524. This can allow the user device 522, 524 direct access to a JSON or BACnet backbone via the integrated wireless network processor chip 504 on the device controller 502… the user device 522, 524 is configured to access and control one or more of the BMS devices 514 using an application installed on the user device 522, 524 which provides a user interface for reading and writing to the BMS devices 514 and/or device controller 502 – [0075], FIG. 5. “Direct access to BACnet backbone… provides a user interface for reading and writing to the BMS devices 514” indicate a communication channel with BMS device using BACnet protocol).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features as taught by Brophy in Nixon to reduce complexity of configuring the automation and control network.
Regarding claim 14, Nixon in view of Brophy teaches claim 13 and further teaches 14 wherein the one or more wearable devices are communicatively coupled to each other ([0175]).

Claims 2, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon in view of Brophy and further in view of Rasane et al. (US 2013/0169681, hereinafter Rasane.)
Regarding claim 2, Nixon in view of Brophy teaches claim 1 and further teaches establishing a communication channel between the wearable device and the building automation environment via a building automation server operating on a cloud computing platform (In a further example, the first user may realize that the pump is malfunctioning. The first user may interact with a pump graphic or menu depicted at the tablet display, and may touch the tablet display at the graphic location, the graphic representing a shut-off command. The tablet may detect the first user input (e.g., capacitive touch input) and generate corresponding input data. The tablet may then transmit the input data to the server, which receives the input data transmits a shut-down signal to the controller that controls the pump. The controller receives the signal and turns the pump off –[0081]); {and delivering the environment map to the wearable device}.
Nixon fails to teach delivering the environment map to the wearable device.
However, Rasane teaches delivering the environment map to the wearable device ([0058])
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features as taught by Rasane in Nixon to provide user with improved building information.
Regarding claim 3, Nixon in view of Brophy teaches claim 1 and further teaches generating the environmental map including geometric coordinates of the devices based on building model data comprising a dataset pursuant to one or more Building Information Modelling Standards.
Nixon fails to teach generating the environmental map including geometric coordinates of the devices based on building model data comprising a dataset pursuant to one or more Building Information Modelling Standards.
However, Rasane teaches generating the environmental map including geometric coordinates of the devices based on building model data comprising a dataset pursuant to one or more Building Information Modelling Standards ([0038], [0058])
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features as taught by Rasane in Nixon to provide user with improved building information.
	Regarding claim 5, Nixon in view of Brophy teaches claim 1 but fails to teaches detecting the devices in the portion of the building automation environment based on the environment map, wherein the devices include devices not directly visible to occupants/the wearer in the portion of the building automation environment; and rendering a suggestive direction indicating the location of the devices.
However, Rasane teaches detecting the devices in the portion of the building automation environment based on the environment map, wherein the devices include devices not directly visible to occupants/the wearer in the portion of the building automation environment; and rendering a suggestive direction indicating the location of the devices ([0059], [0060], [0061])
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features as taught by Rasane in Nixon to provide user with improved building information.
Regarding claim 6, Nixon in view of Rasane teaches claim 5 and further teaches determining a view vector for the devices with respect to the coordinates of the wearable device (UI device 112 may use one or more accelerometers to determine the orientation and position of the device within the environment and cooperate with an image sensor on the UI device 112 to display an augmented reality view of the environment. For example, the mobile operator may point the image sensor at an area of the process plant, and the UI device 112 may display a diagram of the equipment over the image – [0265]. “View vector” is understood as information indicating an object that is identified by the system); and mapping the coordinates of the wearable device to the geometric coordinates in the environment map associated with the devices (… display a route to a desired piece of equipment (e.g., equipment associated with a current work item), may display parameter or other process data associated with the area of the process plant, and the like – [0265]. Highlighting an area of the process plant in which the second UI device 112 is located; displaying information about a particular device within a predetermined distance of the second UI device 112 – [0203]).
Regarding claim 7, Nixon in view of Brophy teaches claim 1 and further teaches wherein rendering a representative view of the portion of the building automation environment comprises: retrieving the operation parameters associated with the devices in the portion of the building automation environment (the first user may pass a pump, causing the tablet to display operational data, graphics, and alarms pertaining to the pump, especially if the pump requires attention – [0080]); validating that the retrieved operation parameters are associated with the devices (The tablet may, for instance, receive a unique identifier from an NFC or RFID tag on or near the pump. The tablet may transmit the unique identifier to the routine via the server. The routine may receive the unique identifier and access a database that correlates the unique identifier to entities in the process plant – [0080]); and rendering the representative view including the operation parameters of the devices in the portion of the building automation environment (The routine may receive the unique identifier and access a database that correlates the unique identifier to entities in the process plant. For example, the unique identifier may correlate to pump data, such as display data, parameter data, and alarm data pertaining to the pump. After identifying the pump data, the routine may transmit the pump data to the tablet, resulting in the tablet rendering graphics and providing graphics, parameters, and/or alarms pertaining to the pump – [0080]).
	
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon in view of Brophy further in view of Sridharan et al. (US 2018/0218540).
Regarding claim 9, Nixon in view of Sridharan teaches claim 1 but and Nixon further teaches
 rendering the representative view of the at least one portion in an X-ray mode, whereby the operation parameters of components of the devices are rendered (UI device 112 may use one or more accelerometers to determine the orientation and position of the device within the environment and cooperate with an image sensor on the UI device 112 to display an augmented reality view of the environment. For example, the mobile operator may point the image sensor at an area of the process plant, and the UI device 112 may display a diagram of the equipment over the image – [0265]).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-14 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642